[Cite as State v. Cofield, 2021-Ohio-3773.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      HURON COUNTY


State of Ohio                                           Court of Appeals No. H-20-019

        Appellee                                        Trial Court No. CRI 2019-1075

v.

Carlos Anthony Cofield                                  DECISION AND JUDGMENT

        Appellant                                       Decided: October 22, 2021

                                                 *****

        James Joel Sitterly, Huron County Prosecuting Attorney,
        for appellee.

        Sarah A. Nation, for appellant.

                                                 *****

        ZMUDA, P.J.

                                              I. Introduction

        {¶ 1} This matter is on appeal from the judgment of the Huron County Court of

Common Pleas, sentencing appellant to an aggregate prison term of 8 years after a jury

found him guilty of multiple burglary and theft offenses. Finding no error, we affirm.
                        II. Background and Procedural History

       {¶ 2} In the fall of 2019, the sheriff’s departments of Huron and Erie County

investigated a string of burglaries in rural areas along the shared county line. Five homes

were targeted on five separate days: September 13, September 14, September 18,

September 26, and October 2. The families in the first four break-ins lost property that

included televisions, electronics, game systems, laptops, jewelry, military medals, foreign

currency and jars of coins, and other items that were easily carried away. A firearm was

also missing from the first home, and law enforcement did not recover that weapon.

       {¶ 3} Homeowners spotted a silver car at the second and the fifth home. At the

fifth home, the homeowner also interrupted two individuals in the act of entering through

her kitchen window, and she was able to write down the license plate number for the car

as the individuals fled. The fifth homeowner immediately called authorities to report the

attempted break-in, identifying a silver Chrysler and reciting the license plate number.

While a deputy was responding to the homeowner’s call, the chief of police in the nearby

town of Wakeman spotted a vehicle matching the description of the suspect’s car with the

same license plate number. The chief notified dispatch and initiated a traffic stop of the

silver car.

       {¶ 4} At the time of the traffic stop, appellant was driving the vehicle and his then-

girlfriend, Madyson Felter, was in the passenger seat. Both Huron and Erie County

sheriff’s deputies quickly responded to assist with the traffic stop, and the fifth

homeowner was transported to the scene to identify the individuals stopped. She



2.
positively identified both appellant and Felter, and the deputies took the pair into custody

and transported them, separately, to the sheriff’s office.

         {¶ 5} During transport, appellant admitted to making a mistake by trying to enter

the fifth home in order to take property to sell. He admitted that he and Felter each had a

heroin addiction, and claimed the October 2 incident was the first time he had ever

attempted to steal from someone other than his family. During subsequent, joint

questioning by Detective Sergeant Dennis Papineau of the Erie County Sheriff’s office

and Detective Ted Evans of the Huron County Sheriff’s office, appellant changed his

story, claiming he stopped at the fifth home because he had car trouble and was seeking

assistance. However, appellant admitted to some conduct related to the series of break-

ins. He admitted he destroyed a laptop because it was being tracked, a fact corroborated

by one of the victims who attempted to locate their laptop by tracking the IP address.

Appellant also admitted to having the firearm taken from the first home, providing a

description of the firearm and indicating he sold it, along with televisions and computers,

to an individual identified as “MJ” in Cleveland.

         {¶ 6} After obtaining a warrant, investigators searched appellant’s vehicle.1 They

discovered drug paraphernalia and items reported missing in some of the burglaries.

Officers recovered other property taken in the burglaries from appellant’s residence,

shared with Felter. They also analyzed an iPhone, in appellant’s possession but

belonging to Felter, and found evidence of other items taken from the homes based on


1
    Appellant’s mother was the registered owner of the vehicle.

3.
images, video, text and chat messages, GPS location data, and internet search histories.

Data on the iPhone led investigators to a jewelry store that purchased gold and coins, and

they obtained an invoice listing items taken from the homes along with security footage

of appellant and Felter selling or attempting to sell some of the items reported stolen. In

sum, the investigation linked appellant to items taken from all of the first four houses,

and the fifth homeowner witnessed appellant and Felter as they attempted to enter her

home through a window.

       {¶ 7} After initially giving deputies a false name, Felter later cooperated with the

investigation. She walked investigators through two of the victims’ homes and described

the pair’s process. She also agreed to testify against appellant at trial. She admitted that

she and appellant were committing the crimes to get property to sell so they could buy

drugs. Felter indicated that she and appellant were addicted to heroin.

       {¶ 8} Appellant was indicted for five counts of burglary, five counts of theft, two

counts of petty theft, one count of aggravated burglary, one count of grand theft where

the property is a firearm, and one count of engaging in a pattern of corrupt activity based

on the five incidents, as follows:

              September 13, 2019 incident

              Count 1: aggravated burglary in violation of R.C. 2911.11(A)(2)

       and (B), where the criminal offense is theft in violation of R.C.

       2913.02(A)(1) and (B)(2), and the offender had a deadly weapon, a felony




4.
     of the first degree, with a firearm specification pursuant to R.C.

     2941.141(A);

            Count 2: burglary in violation of R.C. 2911.12(A)(2) and (D) where

     the criminal offense is theft in violation of R.C. 2913.02(A)(1) and (B)(2), a

     felony of the second degree, with a firearm specification pursuant to R.C.

     2941.141(A);

            Count 3: grand theft when the property is a firearm in violation of

     R.C. 2913.02(A)(1) and (B)(4), a felony of the third degree, with a firearm

     specification pursuant to R.C. 2941.141(A);

            Count 4: theft in violation of R.C. 2913.02(A)(1) and (B)(2), where

     the property was a negotiable instrument as defined by R.C. 2913.71, a

     felony of the fifth degree;

            Count 5: theft in violation of R.C. 2913.02(A)(1) and (B)(2), a

     felony of the fifth degree;

            September 18, 2019 incident

            Count 6: burglary in violation of R.C. 2911.12(A)(1) and (D) where

     the criminal offense is theft in violation of R.C. 2913.02(A)(1) and (B)(2), a

     felony of the second degree;

            Count 7: theft in violation of R.C. 2913.02(A)(1) and (B)(2), a

     felony of the fifth degree;




5.
            Count 8: petty theft in violation of R.C. 2913.02(A)(1) and (B)(2), a

     misdemeanor of the first degree;

            September 26, 2019 incident

            Count 9: burglary in violation of R.C. 2911.12(A)(1) and (D) where

     the criminal offense is theft in violation of R.C. 2913.02(A)(1) and (B)(2), a

     felony of the second degree;

            Count 10: theft in violation of R.C. 2913.02(A)(1) and (B)(2), a

     felony of the fifth degree;

            Count 11: petty theft in violation of R.C. 2913.02(A)(1) and (B)(2),

     a misdemeanor of the first degree;

            September 14, 2019 incident

            Count 12: burglary in violation of R.C. 2911.12(A)(1) and (D)

     where the criminal offense is theft in violation of R.C. 2913.02(A)(1) and

     (B)(2), a felony of the second degree;

            Count 13: theft in violation of R.C. 2913.02(A)(1) and (B)(2), a

     felony of the fifth degree;

            October 2, 2019 incident

            Count 14: burglary in violation of R.C. 2911.12(A)(1) and (D)

     where the criminal offense is theft in violation of R.C. 2913.02(A)(1) and

     (B)(2), a felony of the second degree;

            September 13 – October 2 incidents



6.
              Count 15: engaging in a pattern of corrupt activity in violation of

       R.C. 2923.32(A)(1) and (B)(1), a felony of the second degree.

       {¶ 9} The matter proceeded to a jury trial on August 5-10, 2020. The

victims/homeowners each testified regarding missing property, with a specific monetary

value assigned by victims regarding their loss from two of the homes. Responding

deputies also testified regarding the initial investigations, and Detective Papineau and

Detective Evans each testified regarding their joint investigation. As to forensic findings,

the investigation indicated the suspects used gloves, based on “observed gloved hand

impressions.” They attempted to recover potential trace DNA, but had no success in

obtaining sufficient samples for comparison testing.

       {¶ 10} The prosecution called Felter as part of their case, and she testified prior to

any plea agreement regarding her own charges. Felter acknowledged that she offered to

testify in the hope that her cooperation would result in a favorable sentence, once she

entered a plea. Felter described each of the four break-ins and the fifth, attempted break-

in. She indicated she and appellant selected target homes randomly, based on whether

someone appeared to be home, and gained entry through a ground-level window.

Appellant carried the heavier items, like televisions, and she carried smaller items, like

jewelry. Felter also indicated that, at one of the homes, appellant cut his hand on broken

glass and she wrapped it with tape until appellant could seek treatment at an urgent care.

The two sold property at various pawn shops or to a “fence,” mostly in the Cleveland

area, and then used the money to buy drugs.



7.
       {¶ 11} At the close of the prosecution’s case, appellant’s trial counsel moved for

acquittal pursuant to Crim.R. 29, and the trial court dismissed Count 1: aggravated

burglary, Count 4: theft of a negotiable instrument, and Count 15: engaging in a pattern

of corrupt activity. The trial court also dismissed the firearm specifications.

       {¶ 12} In closing argument, appellant’s trial counsel acknowledged the

prosecution established appellant “participated in the handling and disposing of stolen

goods.” He noted, however, that appellant was not charged with that particular offense.

Counsel acknowledged appellant’s presence at the last home, but argued that Felter was

the one responsible for the previous break-ins, and she was motivated by self-interest in

accusing appellant of the other crimes. He further argued that the lack of blood found at

the scene, where she claimed appellant cut his hand, cast doubt on Felter’s truthfulness.

       {¶ 13} Prior to deliberations, the trial court instructed the jury and included the

following instruction regarding Felter’s testimony:

              The testimony of an accomplice that is supported by other evidence

       does not become inadmissible because of the accomplice’s complicity,

       moral turpitude or self-interest, but the admitted or claimed complicity of a

       witness may affect the witness’ credibility and make the witness’ testimony

       subject to grave suspicion, and require that it be weighed with great

       caution.




8.
               It is for you, as jurors, in the light of all the facts presented to you

       from the witness stand, to evaluate such testimony and to determine the

       quality and worth, or its lack of quality and worth.

       {¶ 14} After deliberations, the jury found appellant guilty as to lesser included

offenses of burglary in Counts 2, 6, 9, and 12, each a felony of the third degree; guilty of

grand theft where the property is a firearm in Count 3, a felony of the third degree; guilty

of theft in Counts 5, 7, and 10, each a felony of the fifth degree; guilty of petty theft in

Counts 8 and 11, each a misdemeanor of the first degree; and guilty of attempted burglary

in Count 14, a felony of the third degree. The jury found appellant not guilty as to theft

in Count 13.

       {¶ 15} At sentencing, the trial court determined that Counts 3 and 5 merged with

Count 2, Counts 7 and 8 merged with Count 6, and Counts 10 and 11 merged with Count

9.2 The trial court then addressed sentence.

       {¶ 16} In determining the sentence, the trial court noted appellant’s crimes were

serious, stating, “We’re way beyond [probation and treatment] here. * * * Whether

they’re third degree felonies of first degree felonies, they’re serious offenses, because you

went into somebody else’s home.” The trial court considered the freedom to feel secure

in one’s own home as a fundamental right, and because appellant violated this security




2
 Rather than the state electing the counts for sentencing, the trial court indicated which
counts would proceed to sentencing and the state agreed.

9.
and two of the victims were women, living alone, it considered appellant’s conduct

deserved a serious sentence. The trial court explained:

             I’m telling you this stuff, because I have to go through the statutory

      considerations as well, but I’m telling you from my perspective, why this is

      serious business here. Okay? It’s also serious because you’ve got a prior

      record. You’ve been in the institution before, and you were on post-release

      control when this happened. Those are aggravating circumstances for the

      purposes of sentencing. They add to the predicament that you’re in. Those

      kind of things, has a prior record, has been at the penitentiary before, is on

      post-release control, these things statistically, they show that you – it give

      rise to an increase in the probability of you committing another crime when

      you’re at liberty. So that’s something else that I have to take into

      consideration.

      {¶ 17} In specifically addressing the statutory factors, the trial court state on the

record:

             Now, I have to decide whether any of the terms that I’m going to

      impose today are going to be imposed consecutively, and I’m finding that

      it’s something that I have to do, because these are separate offenses.

      They’re separate occurrences. And, the sentences, even the maximum

      sentences under the law would not be enough to properly punish you and to

      protect the public from future crimes. I’m also finding that the consecutive



10.
       sentences are necessary, because you were on [post-release control] when

       you committed the offenses, and that history of the conduct, the separate

       instances, and that the public to be protected from future instances require

       the public to be protected from future crime. Okay.

              So that’s what I’m finding here. I’m going to sentence you as

       follows: In Count 2 the burglary felony 3, two years; Count 6, burglary,

       two years; Count 9, burglary, two years; Count 12, the burglary, two years;

       Count 14, attempting burglary, F-3, two years.

              Now with regard to those sentences, the sentence imposed in Counts

       2, 6, 9, 12 are to be served consecutive to one another. It’s eight years.

       And then Count 14, the attempting burglary felony 3, two years, that gets

       sentenced and served concurrent to the sentences imposed in those other

       counts.

       {¶ 18} The trial court’s findings regarding consecutive sentences were also

included in the sentencing entry, as follows:

              The Court finds the consecutive sentence is necessary to protect the

       public from future crimes or to punish the offender; consecutive sentences

       are not disproportionate to the seriousness of the offender’s conduct or the

       danger the offender poses to the public and the Court finds:

               Offender committed multiple offenses while under post-release

       control;



11.
               At least two of the multiple offenses were committed as part of one

       or more courses of conduct and the harm caused by two or more of the

       multiple offenses was so great that no single prison for any of the offenses

       committed adequately reflects the seriousness of the offender’s conduct;

               The offender’s history of criminal conduct demonstrates that

       consecutive sentences are necessary to protect the public from future crime

       by the offender.

In addition to the prison sentence, the trial court ordered restitution to two of the

victims/homeowners totaling $1,167.28, provided appellant notice regarding post-release

control, granted appellant 267 days jail-time credit, and waived costs.

       {¶ 19} Appellant filed a timely appeal of this judgment.

                                III. Assignments of Error

       {¶ 20} Appellant now challenges his conviction, asserting the following

assignments of error:

              I. THE TRIAL COURT ERRED IN ORDEREING [sic.]

              CONSECUTIVE SENTENCES.

              II. THE DEFENDANT’S CONVICTION IS BASED UPON

       INSUFFICIENT EVIDENCE AND HIS CONVICTION IS AGAINST

       THE MANIFEST WEIGHT OF THE EVIDENCE.




12.
                                       IV. Analysis

       {¶ 21} We address appellant’s assignments of error in reverse, first considering the

sufficiency and weight of the evidence in support of conviction. Appellant contends that

the lack of forensic or video evidence and reliance on the testimony of an accomplice

rendered the conviction with neither sufficient nor persuasive evidence. Sufficiency of

the evidence and manifest weight of the evidence are quantitatively and qualitatively

different legal concepts. State v. Thompkins, 78 Ohio St.3d 380, 386, 678 N.E.2d 541

(1997). While appellant combines his challenge to the sufficiency and manifest weight in

one assignment of error, we address each challenge in turn.

                                      A. Sufficiency

       {¶ 22} Appellant first challenges the sufficiency of the evidence based on the

absence of forensic or video/pictorial evidence linking him to each break-in. Sufficiency

is a question of law. Thompkins at 386. In reviewing sufficiency, we neither weigh the

evidence nor assess a witness’s credibility. State v. Were, 118 Ohio St.3d 448, 2008-

Ohio-2762, 890 N.E.2d 263, ¶ 132. We view the evidence most favorably for the

prosecution and consider whether “any rational trier of fact could have found the

essential elements of the crime proven beyond a reasonable doubt.” (Citations omitted)

State v. Smith, 80 Ohio St.3d 89, 113, 684 N.E.2d 668 (1997).

       {¶ 23} Here, the trial court granted appellant’s motion for acquittal pursuant to

Crim.R. 29 as to Counts 1, 4, and 15, and as to the firearm specifications. The jury found

appellant not guilty of Count 13. Of the guilty findings, the jury found appellant guilty of



13.
the lesser-included offense of burglary, a felony of the third degree, in Counts 2, 6, 9, and

12. The jury found appellant guilty as charged in the indictment for grand theft of the

firearm in Count 3, theft in Counts 5, 7, and 10, petty theft in Counts 8 and 11, and

attempted burglary in Count 14.

       {¶ 24} In challenging the sufficiency of the evidence, appellant does not address

the elements required for each conviction, and acknowledges the “detailed testimony as

to the crimes, property taken and how each crime was executed” by Felter.

       {¶ 25} The elements that must be demonstrated to sustain a conviction for the

lesser-included burglary offenses are trespass in an occupied structure or separately

secured or separately occupied portion of an occupied structure, using force, stealth, or

deception, with the purpose to commit any criminal offense. R.C. 2911.12(A)(3).

       {¶ 26} To sustain a conviction for attempted burglary, the evidence must

demonstrate purpose or knowledge to engage in conduct that, if successful, would result

in a trespass in an occupied structure when another person, not an accomplice, is present,

with the purpose to commit any criminal offense. R.C. 2923.02(A) and 2911.12(A)(1).

       {¶ 27} Proof of the theft offenses required evidence that the offender knowingly

obtained or exerted control over property, with a purpose to deprive the owner and

without consent of the owner, with the value of the property determining the degree of

the offense. R.C. 2913.02(A)(1) and (B)(2).3


3
  Pursuant to R.C. 2913.02(B)(2), an offense is a misdemeanor of the first degree, but if
the value of the stolen property is more than $1,000 but less than $7,500, the offense is a
felony of the fifth degree.

14.
       {¶ 28} With no argument that any of these statutory elements were lacking,

appellant instead challenges the evidence that identified his role in each break-in. Proof

of identity is part of every criminal prosecution, “reflected in the state’s constitutional

burden to prove the guilt of ‘the accused’ beyond a reasonable doubt.” State v. Tate, 140

Ohio St.3d 442, 2014-Ohio-3667, 19 N.E.3d 888, ¶ 15, citing In re Winship, 397 U.S.

358, 365, 90 S.Ct. 1068, 25 L.Ed.2d 368 (1970). However, appellant only challenges the

truthfulness of Felter’s testimony, identifying his role in each offense. Accordingly,

appellant’s sufficiency challenge is without merit.

                                    B. Manifest Weight

       {¶ 29} Appellant next argues that the conviction is against the manifest weight of

the evidence, again challenging the credibility of Felter’s testimony. In reviewing the

weight of the evidence in support of conviction, we sit as a “thirteenth juror,” and will

reverse only if we disagree “with the factfinder’s resolution of the conflicting testimony.”

Thompkins, 78 Ohio St.at 387, 678 N.E.2d 541. “The discretionary power to grant a new

trial should be exercised only in the exceptional case in which the evidence weighs

heavily against the conviction.” Thompkins at 387, quoting State v. Martin, 20 Ohio

App.3d 172, 175, 485 N.E.2d 717 (1st Dist.1983).

       {¶ 30} Based upon our review, we do not find this to be an exceptional case,

requiring reversal. While Felter did provide the only eye-witness testimony that linked

appellant to each of the first four break-ins, and Felter had an obvious self-interest in

testifying, appellant’s trial counsel addressed this self-interest in cross-examination, and



15.
other evidence corroborated details of Felter’s testimony, including video of appellant

attempting to sell some of the property and appellant’s own admissions regarding his

presence at the fifth home, his destruction of a computer, and his sale of the gun and

televisions to a man known as MJ. The trial court also provided the appropriate jury

instruction regarding the credibility of accomplice testimony. Finally, despite Felter’s

self-interest, there was no evidence that refuted her testimony. Therefore, the jury had

few, if any, conflicts to resolve in reaching their verdicts, and the fact that Felter was an

accomplice did not require the jury to reject her testimony. See State v. Myers, 154 Ohio

St.3d 405, 2018-Ohio-1903, 114 N.E.3d 1138, ¶ 141 (testimony of an admitted

accomplice, unrebutted with other evidence, may be credible evidence supporting

conviction where other evidence tends to corroborate the accomplice’s account).

         {¶ 31} Accordingly, considering the record in this case, we find no merit in

appellant’s challenge to the sufficiency or weight of the evidence. Therefore, we find

appellant’s second assignment of error not well-taken.

                                 C. Consecutive Sentences

         {¶ 32} In his remaining assignment of error, appellant argues the trial court failed

to make the required findings under R.C. 2929.14(C)(4), to support consecutive

sentences. In support, appellant cites to the trial court’s findings recited at the sentencing

hearing and argues the oral findings do not satisfy the statutory requirements. Appellant

makes no claim regarding the trial court’s written findings, contained within its judgment

entry.



16.
       {¶ 33} We review a felony sentence pursuant to R.C. 2953.08(G)(2). State v.

Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, 59 N.E.3d 1231, ¶ 1. “On appeals

involving the imposition of consecutive sentences, R.C. 2953.08(G)(2)(a) directs the

appellate court ‘to review the record, including the findings underlying the sentence’ and

to modify or vacate the sentence ‘if it clearly and convincingly finds * * * [t]hat the

record does not support the sentencing court's findings under division * * * (C)(4) of

section 2929.14 * * * of the Revised Code.’” State v. Bonnell, 140 Ohio St.3d 209, 2014-

Ohio-3177, 16 N.E.3d 659, ¶ 28.

       {¶ 34} Prior to imposing consecutive sentences, the trial court must state the

required findings, enumerated at R.C. 2929.14(C)(4), on the record at the sentencing

hearing. Id. at ¶ 29. The statute requires the trial court find that (1) “the consecutive

service is necessary to protect the public from future crime or to punish the offender” and

(2) “consecutive sentences are not disproportionate to the seriousness of the offender's

conduct and to the danger the offender poses to the public,” and any of the following:

              (a) The offender committed one or more of the multiple offenses

       while the offender was awaiting trial or sentencing, was under a sanction

       imposed pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised

       Code, or was under post-release control for a prior offense.

              (b) At least two of the multiple offenses were committed as part of

       one or more courses of conduct, and the harm caused by two or more of the

       multiple offenses so committed was so great or unusual that no single



17.
       prison term for any of the offenses committed as part of any of the courses

       of conduct adequately reflects the seriousness of the offender's conduct.

              (c) The offender's history of criminal conduct demonstrates that

       consecutive sentences are necessary to protect the public from future crime

       by the offender.

R.C. 2929.14(C)(4).

       {¶ 35} Appellant does not identify any specific deficiency within the trial court’s

findings at the hearing, but instead argues in conclusory fashion that the trial court failed

to “comply with the requirements of R.C. 2929.14” based on a single paragraph within

the hearing transcript. The trial court did not recite the exact statutory findings into the

record at hearing. The lack of such a recitation, however, is not a valid basis upon which

to challenge a consecutive sentence on appeal, because compliance with the statute does

not require a word-for-word recitation of these findings. Bonnell at ¶ 29. Instead, “as

long as the reviewing court can discern that the trial court engaged in the correct analysis

and can determine that the record contains evidence to support the findings, consecutive

sentences should be upheld.” Id.

       {¶ 36} Here, the trial court addressed the conduct in this case and found that the

consecutive sentences were necessary to protect the public from “future instances.” The

trial court also addressed proportionality as it weighed and compared potential sentences

in finding, “even the maximum sentences under the law would not be enough to properly

punish you and to protect the public from future crimes.” (Citations omitted) State v.



18.
Johnson, 6th Dist. Sandusky No. S- 2021-Ohio-2254, ¶ 19-20 (proportionality analysis

requires a trial court to “engage in a weighing process” and statutory finding does not

require use of “any form of the word ‘proportionate’”). Finally, the trial court addressed

all three factors under R.C. 2929.14(C)(4)(a), (b), and (c), and found appellant committed

the present offenses while under post-release control, found appellant engaged in

multiple, separate offenses which the trial court had addressed as serious violations of the

victims’ freedoms, and found appellant had a criminal history that required consecutive

sentences to protect the public from future crime, because when appellant had liberty, he

was prone to commit crime.

       {¶ 37} Upon review of the transcript, it is clear that the trial court did address each

required finding at the sentencing hearing. Therefore, imposition of consecutive

sentences complied with the law, and we find appellant’s first assignment of error not

well-taken.

                                      V. Conclusion

       {¶ 38} For the forgoing reasons, we affirm the judgment of the Huron County

Court of Common Pleas. Appellant is ordered to pay the costs of this appeal pursuant to

App.R. 24.

                                                                        Judgment affirmed.




19.
                                                                      H-20-019
                                                                      State v. Cofield




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.



Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Christine E. Mayle, J.
                                               _______________________________
Gene A. Zmuda, P.J.                                        JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE




           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




20.